DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim(s) 1-10 is/are pending.  Claim(s) 1-10 is/are currently amended.  Claim(s) 1-10 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), SE1750637-9 filed 23 May 2017, is acknowledged.  Receipt of certified copies of papers required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 21 November 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.
It is noted that the listing of references in the specification in instant PGPUB ¶ 0004-0006 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) and PCT Rule 11.13(m) because of the following reference characters:  
"2" has been used to designate different parts in Fig. 6.  
Examiner suggests the two ranges designated “2” in Fig. 6 be accompanied by the units “mm” (as disclosed in instant PGPUB ¶ 0053) to improve clarity.
"2" (instant PGPUB ¶ 0036 ¶ 0038 ¶ 0057; Figs. 1 and 6) and "100" (instant PGPUB ¶ 0014 ¶ 0040; original claim 4) have both been used to designate a needle.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) and PCT Rule 11.13(l) because they do not include the following reference sign(s) mentioned in the description:
“100” in instant PGPUB ¶ 0014 ¶ 0040 and original claim 4.
Examiner suggests deleting “100” in instant PGPUB ¶ 0014 ¶ 0040 and original claim 4.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) and PCT Rule 11.13(l) because they include the following reference character(s) not mentioned in the description:
“80” in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Abstract
The abstract of the disclosure is objected to because it should not contain legal phraseology such as “said” (see Abstract, lines 4-6, “said depressions … said circular cylindrical section … said depressions”) and it should preferably be 50-150 words, rather than 203 words.  Correction is required.  See MPEP § 1826 and 608.01(b).

Claim Objections
Claim(s) 1-2, 4 and 7-10 is/are objected to because of the following informalities:
In claim 1, line 8, “depressions” should read --said depressions-- to more clearly refer to “a plurality of concave echogenic ultrasonic reflector depressions” in claim 1, lines 3-4
In claim 1, line 10
In claim 2, lines 2 and 7, each of the two instances of “the first surface” should read --the first reflector surface--, as consistency in referring back to “a first reflector surface” in claim 1, line 11, would improve clarity
In claim 4, line 3, “the needle 100” should read --the needle-- without “100”
In claims 7, line 3, “a separation angle 13” should read --a separation angle β--, or simply --a separation angle--
In claim 8, line 3, “a separation angle 13” should read --a separation angle β--, or simply --a separation angle--
In claim 9, lines 5-6, “an adjacent second depression section located distally said first depression section” should include a prepositional phrase between “distally” and “said first depression section” such as --of--, --from--, --with respect to--, of --in relation to--
In claim 10, line 2, “the most distal parts of the depressions in a first depression section” should read --the most distal parts of depressions in a first depression section-- consistent with other language in claims 9-10
In claim 10, lines 3-4, “are located distally the most proximal parts of depressions in a second depression section” should include a prepositional phrase between “distally” and “the most proximal parts of depressions in a second depression section” such as --of--, --from--, --with respect to--, of --in relation to--
In claim 10, lines 4-5, “said second depression section is adjacent and located distally said first depression section” should include a prepositional phrase between “distally” and “said first depression section” such as --of--, --from--, --with respect to--, of --in relation to--
Appropriate correction is required.

Claim Interpretation
Claim(s) 2-4 recite(s) the limitation(s) “nearly perpendicular” in claim 2, line 4; “substantially perpendicular” in claim 3, line 7; and “substantially perpendicular … (close to 90°)” in claim 4, line 5.  The terms “substantially” and “nearly” and “close to” are interpreted as broad terms in accordance with MPEP § 2173.05(b), subsection III.D.  Instant Fig. 12 as discussed in instant PGPUB ¶ 0038 appears to provide an example of “nearly perpendicular” in the context of original claim 2, and instant PGPUB ¶ 0013-0014 and original claim 4 appear to provide a guideline that “substantially perpendicular” refers to “close to 90°.”
Claim(s) 3 recite(s) the limitation “anywhere in the range of slightly more than 0° to close to 90°” in line(s) 5-6.  The terms “slightly more than” and “close to” are interpreted as broad terms, similar to the term “substantially” as discussed in MPEP § 2173.05(b), subsection III.D.  Instant Fig. 12 as discussed in instant PGPUB ¶ 0039 appears to provide an example of “slightly more than 0°” and “close to 90°” in the context of original claim 3.
Claim(s) 4 recite(s) the limitation “nearly parallel (close to 0°)” in line(s) 3.  The terms “nearly” and “close to” are interpreted as broad terms, similar to the term “substantially” as discussed in MPEP § 2173.05(b), subsection III.D.  Instant PGPUB ¶ 0013-0014 and original claim 4 appear to provide a guideline that “nearly parallel” refers to “close to 0°.”
Claim(s) 6 recite(s) the limitation “essentially equal” in line(s) 3.  Instant Figs. 8 and 10 as discussed in instant PGPUB ¶ 0045 appear to provide an example of “essentially equal” in the context of original claim 6.  See also MPEP § 2173.05(b), subsection III.D discussing a time when the court held that a limitation including “substantially equal” was definite because one of ordinary skill in the art would know what was meant by “substantially equal.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 4 recite(s) the limitation “the shallow portion, i.e. the second transducer surface,” in line(s) 3-4.
There is insufficient antecedent basis for the limitation “the second transducer surface” in the claim(s).  It is unclear whether this limitation is referring to which of the following: “a second reflector surface” in claim 1, line 11; a new, distinct element; or otherwise.
The phrase “i.e.” or “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In other words, it is unclear whether “the second transducer surface” (in addition to “the shallow portion”) is required to be oriented to reflect waves back to a transducer positioned substantially perpendicularly to the longitudinal axis A.
For examination purposes, the limitation “the shallow portion, i.e. the second transducer surface, …” in claim(s) 4 will be read as “the shallow portion, i.e. the second reflector surface, ….” and interpreted as though the limitations following the phrase “i.e.” are not required to be part of the claimed invention.  Clarification is respectfully requested via claim amendment.

Claim(s) 6 recite(s) the limitation “the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions” in line(s) 2-3.  It is unclear whether Applicant intends for “the minimum space between two depressions” to refer to a minimum space between two depressions in any plane or direction, or a minimum space between two depressions in the plane perpendicular to the longitudinal axis A.  Instant Figs. 2-3 and 7 and 11 show that an absolute “minimum space between two depressions” is in a plane diagonal to the longitudinal axis, and this “minimum space between two depressions” does not appear to be essentially equal to the maximal width of a depression in a plane perpendicular to the longitudinal axis A.  On the other hand, instant PGPUB ¶ 0045 points to Figs. 8 and 10, which appear to show that a minimum space between two depressions in the plane perpendicular to the longitudinal axis A is essentially equal to the maximal width of a depression in a plane perpendicular to the longitudinal axis A.  
"[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim…indefinite." Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (BPAI 2008) (precedential).
For examination purposes, the limitation “the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions” in claim(s) 6 will be interpreted as “the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions in the plane perpendicular to the longitudinal axis A.”  Clarification is respectfully requested via claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman).
Regarding claim(s) 1, Cosman teaches a medical needle (Figs. 2 and 8A: ¶ 0029, "probe can be a needle,...a radiofrequency needle, an epidural needle, a biopsy needle, or a spinal needle"; ¶ 0081) comprising 
a longitudinal body (straight shaft, ¶ 0064, Fig. 2, #200, ¶ 0076, Fig. 8A, #800) extending between a distal end and a proximal end along a longitudinal axis A (shaft #200 #800 extends between a distal end [left end of Fig. 2] and a proximal end [right end of Fig. 2] along a longitudinal axis, as shown in Fig. 2: ¶ 0025, "probe can have a distal and proximal end"; ¶ 0027, "needle can have a distal and proximal end"; ¶ 0064 ¶ 0048, "needle has a sharpened distal end, and is terminated...at its proximal end"), 
an outer surface of the needle includes (¶ 0028, "first echogenic feature is an indentation in the surface of the probe"; ¶ 0064 ¶ 0051-0052, "echogenic markers...can be indentations in the surface of the shaft") a plurality of concave echogenic ultrasonic reflector depressions (echogenic markers, ¶ 0028 ¶ 0051-0052 ¶ 0064 ¶ 0074-0075, Fig. 2, #205, ¶ 0076, Fig. 8A, #801 #802) formed along at least a portion of a length of the needle (as shown in Figs. 2 and 8A) to enhance the visibility of the needle under ultrasound guidance (¶ 0051-0052 ¶ 0064 ¶ 0075 ¶ 0076 ¶ 0002, "means of enhancing the ultrasound image of probes"; ¶ 0023, "medical needles can be more curved surface of  Figs. 7D-F scatters and reflects sound waves back toward ultrasound probe/transceiver #805: ¶ 0076 ¶ 0064 ¶ 0051-0052, "macroscopic dents can reflect ultrasound waves when the shaft...is positioned at a steep angle relative to the ultrasound transceiver"; ¶ 0074-0075, "probe is more likely to reflect ultrasound waves back toward the ultrasound transceiver") a transducer (ultrasound probe/transceiver, ¶ 0076, Fig. 8A, #805) sound waves (sound waves, ¶ 0076, including beams, ¶ 0076, Fig. 8A, #810 #811 #812; and ¶ 0076, "An array of ultrasound beams are present between beams #810 and #811, and between #811 and #812, as is understood by one skilled in the art") incident thereon (¶ 0052 ¶ 0076, "Beam #810 is incident on the probe #800 ... Beam #811 is incident on the probe #800 ... Beam #812 is incident on the probe #800," Fig. 8A), 
a row of said depressions are evenly distributed around the entire circumference (as shown in Fig. 2) of a circular cylindrical section of the needle (¶ 0064 ¶ 0048, "The shaft...be substantially cylindrical"), 
said circular cylindrical section having depressions around the entire circumference is a depression section (as shown in Fig. 2), wherein 
each of said plurality of depressions (¶ 0074-0076 ¶ 0064 ¶ 0051-0052, "echogenic markers...can include...macroscopic echogenic dents [examples of one of which include the markers shown in FIG. 5, FIGS. 6A-C, and FIGS. 7A-F] in the surface of shaft") comprises two non-planar reflector surfaces (¶ 0074-0075, "echogenic marker shown by shaft wall #739 #749 #759 and curved surface with distal part #730 #740 #750 and proximal part #735 #745 #755 is a curved depression in the surface of the shaft," Figs. 7D-F), a first reflector surface (distal part, ¶ 0074, Figs. 7D-F, #750 #740 #730) and a second reflector surface (proximal part, ¶ 0074, Fig. 7F, #755 #745 #735), 
wherein the second reflector surface having a longitudinal symmetry axis S that is inclined in the direction of the proximal end of the needle in relation to the longitudinal axis A of the needle by an inclination angle a (proximal part #755 #745 #735 of the curved surface has a longitudinal symmetry axis S that is inclined in the direction of the proximal end in relation to the longitudinal axis by an inclination angle, as shown in Figs. 7D-F).
While Cosman teaches two non-planar reflector surfaces that are curved as described in ¶ 0074-0075 and shown in cross-sectional views of Figs. 7D-F, Cosman appears to be silent on a shape of these surfaces beyond the cross-sectional view and may not explicitly teach that the first reflector surface is a semi-spherical surface, and the second reflector surface is a part of a cylindrical or a conical surface.
In an analogous echogenic medical device field of endeavor, Quearry teaches a plurality of concave echogenic ultrasonic reflector depressions (features, ¶ 0054-0055, Figs. 14-15, #30), a row of said depressions are evenly distributed around the entire circumference of a circular cylindrical section (as shown in Figs. 14-15), said circular cylindrical section having depressions around the entire circumference is a depression section (as shown in Figs. 14-15), wherein each of said plurality of depressions comprises two non-planar reflector surfaces, a first reflector surface and a second reflector surface (distal portion and proximal portion of curved depression surface, ¶ 0054, Figs. 14-15, #69), wherein 
the first reflector surface is a semi-spherical surface, and the second reflector surface is a part of a cylindrical or a conical surface (first reflector surface is a semi-spherical surface and second reflector surface is a part of at least a conical surface, as shown in Figs. 14-15: ¶ 0053-0054 ¶ 0027, “echogenic features in the shape of sectioned teardrops”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first reflector surface and the second reflector surface of each of the depressions of the medical needle as taught by Cosman to be a semi-spherical surface and be a part of a cylindrical or a conical surface, respectively, since such a first reflector surface being a semi-spherical 
Further regarding claim(s) 1, Cosman does not explicitly teach an inclination angle a being in the interval of 20-35 degrees.
In an analogous echogenic needle field of endeavor, Crisman teaches a medical needle (needle, ¶ 0021, Figs. 1-2 and 6, #2) comprising a longitudinal body (shaft, ¶ 0021, Figs. 1-2 and 5, #4) extending between a distal end (distal or patient end, ¶ 0021-0022, Figs. 1-2, #6) and a proximal end (proximal end, ¶ 0021, Fig. 1, #10) along a longitudinal axis A (longitudinal axis, ¶ 0021, Figs. 1 and 3, #6), an outer surface of the needle (¶ 0024, “outer surface of the circumferential wall of shaft #4”: outside walls, ¶ 0025, Figs. 3-4 and 7, #4a, of shaft #4) includes a plurality of concave echogenic ultrasonic reflector depressions (grooves, ¶ 0022, Figs. 2-3, #16 #16a #16b) formed along at least a portion of a length of the needle (grooved sections, ¶ 0023, Figs. 1-2, #12a #12b) to enhance the visibility of the needle under ultrasound guidance by scattering and reflecting back toward (¶ 0027, “ultrasound wave #28a′ in a substantially reverse direction [approximately at 180°] back to transducer #26, presumably to its receiver. Thus, an improved reflection view of the exemplar inventive needle may be gleaned under ultrasound or radiographic imaging,” Fig. 7) a transducer (ultrasound transducer probe, ¶ 0027, Fig. 7, #26) sound waves incident thereon (ultrasound wave, ¶ 0027, Fig. 7, #28), each of said plurality of depressions comprises two non-planar reflector surfaces (¶ 0030, “It should be appreciated that instead of a V-shaped groove, each of the grooves may be U-shaped”), a first reflector surface (wall, ¶ 0025, Figs. 4 and 6-7, #16w2’) and a second reflector surface (wall, ¶ 0025, Figs. 4 and 6-7, #16w1’), wherein 
the second reflector surface having a longitudinal symmetry axis S that is inclined in the direction of the proximal end of the needle in relation to the longitudinal axis A of the needle (¶ 0003 ¶ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angle of the second reflector surface of the medical needle as made obvious by Cosman in view of Quearry to be in the interval of 20-35 degrees, since such an inclination angle being in the interval of 20-40 degrees and being 35 degrees was known in the art as taught by Crisman; since a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); since a specific example in the prior art which is within a claimed range anticipates the range (MPEP § 2131.03, subsection I); and since no criticality is given for the claimed range.  The motivation would have been to glean an improved reflection view of a needle under ultrasound or radiographic imaging (Crisman, ¶ 0027), and there was reasonable expectation of success.

Regarding claim(s) 2, Cosman in view of Quearry and Crisman makes obvious all limitations of claim(s) 1, as discussed above, including the semi-spherical shape of the first reflector surface.
Cosman further teaches that the first surface of the depression (distal part #750 #740 #730 discussed above) ranges from a steep portion extending from a first end portion of the depression facing the distal end of the needle and abutting a space between adjacent depressions nearly perpendicular to 
It is noted that Cosman does not explicitly teach the semi-spherical shape of the first reflector surface.  In an analogous echogenic medical device field of endeavor, Quearry teaches the semi-spherical shape of the first reflector surface (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first reflector surface of each of the depressions of the medical needle as taught by Cosman to be a semi-spherical surface because of reason(s) and motivation(s) discussed above in claim(s) 1.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman) as applied to claim(s) 2 above, and further in view of Ryan (US 2010/0168684 cited in instant PGPUB ¶ 0005 and IDS 11/21/2019).
Regarding claim(s) 3-4, Cosman in view of Quearry and Crisman and Ryan makes obvious all limitations of claim(s) 2, as discussed above.
While Cosman appears to further teach that the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a 
the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A, such that at least a portion of ultrasound waves from said transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to the longitudinal axis A of the needle will impact a portion of the depression which is substantially perpendicular to a front of the wave sending the wave directly back to the transducer.
said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis A (close to 90°) of the needle.
In an analogous echogenic needle field of endeavor, Ryan teaches a medical needle (needle, ¶ 0011, Figs. 1-2, #100, Figs. 3-4, #200, Fig. 5, #300) comprising a longitudinal body (longitudinal body, ¶ 0011, #118) extending (¶ 0011, "longitudinal body #118 extending between a distal end #120 and a proximal end #122") between a distal end (distal end, ¶ 0011, #120; distal tip, Fig. 1, #110) and a proximal end (proximal end, ¶ 0011, #122; left end of Fig. 1 opposite of distal tip #110) along a longitudinal axis A (longitudinal axis, ¶ 0011, "longitudinal axis of the longitudinal body #118"), an outer surface of the needle (outer surface, ¶ 0011, Fig. 1, #104) includes a plurality of concave echogenic ultrasonic reflector depressions (plurality of depressions, ¶ 0011, Figs. 1-2, #106, Figs. 3-4, #206, Fig. 5, #306: ¶ 0014, "it will be understood by those skilled in the art that the depression #106 may extend around only a portion of the circumference of the needle #100 or may be configured as a slot on the outer surface #104 of the needle #100"; ¶ 0019, "patterns formed by the depressions #106, #206, #306 may be applied to the needles #100, #200, #300, respectively, in the form of...other similar elements applied around at least a 
the first surface of the depression ranges from a steep portion extending from a first end portion of the depression facing the distal end of the needle and abutting a space between adjacent depressions nearly perpendicular to the longitudinal axis A of the needle (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112 extending from a first end portion abutting a space #108 between adjacent depressions #106 nearly perpendicular to a longitudinal axis of the needle #100," Fig. 2), and wherein first reflector surface continues to the bottom of the depression and further in the proximal direction (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112...to a trough #114 at which the depression 106 transitions to a shallow portion #116 extending to a second end portion of the depression #106"; claim 8, "the second end of each of the second depressions is at a proximal end thereof") where the first surface transitions to the second reflector surface being a shallow portion extending to a second end portion of the depression at an angle less steep than that of the steep portion (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112...to a trough #114 at which the depression #106 transitions to a shallow portion #116 extending to a second end portion of the depression #106 at an angle less steep than that of the steep portion #112 ... steep portion #112 may face proximally," Fig. 2).
the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the 
said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis A (close to 90°) of the needle (¶ 0013, "The steep portion #112 is positioned to reflect waves back to a transducer aimed nearly parallel (close to)0° to the needle 100 while the shallow portion is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis (close to 90°) of the needle 100," Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device as made obvious by Cosman in view of Quearry and Crisman such that [3] the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A, such that at least a portion of ultrasound waves from said transducer positioned , since such a steep portion and such a shallow portion were known in the art as taught by Ryan.  The motivation would have been to enhance the visibility of the needle under ultrasound guidance by scattering and reflecting back toward a transducer sound waves incident thereon (Ryan, ¶ 0011), and there was reasonable expectation of success.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman) as applied to claim(s) 1 above, and further in view of Ward et al. (US 2003/0135117 cited in IDS 11/21/2019).
Regarding claim(s) 5, Cosman in view of Quearry and Crisman makes obvious all limitations of claim(s) 1, as discussed above.
Cosman does not explicitly teach that the number of depressions of one depression section is five, six, seven or eight.
In an analogous echogenic medical device field of endeavor, Ward teaches a medical needle (medical device, ¶ 0022-0031, Figs. 4-7, #110: ¶ 0022, "medical device #110 may be any device intended for use within a human body such as a needle") comprising a longitudinal body  (medical device #110 comprises a longitudinal body extending between a distal end and a proximal end along axis #155, as best 
the number of depressions of one depression section is five, six, seven or eight (five, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of depressions of one depression section of the medical needle as made obvious by Cosman in view of Quearry and Crisman to be five, six, seven or eight, since such a depression section with the number of depressions being five was known in the art as taught by Ward; and since it would have been well within the skill of one of ordinary skill in the art to customize how many depressions are distributed around the circumference of a circular cylindrical section of the needle according to factors such as size of the depressions, diameter/circumference of the needle, desired level of ultrasonic visibility, and specific medical procedure.  The motivation would have been to provide improved ultrasonic visibility of medical instruments in order to make it easier for physicians to guide the .

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman)  as applied to claim(s) 1 above, and further in view of Hoyns (US 5,759,154).
Regarding claim(s) 6-10, Cosman in view of Quearry and Crisman makes obvious all limitations of claim(s) 1, as discussed above.
Cosman further teaches that adjacent depression sections are off-set in relation to each other by an off-set angle (as shown in Figs. 2 and 8A).
Cosman does not explicitly teach:
the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions.
straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13.
adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13.
adjacent depression sections are off-set in relation to each other by an off-set angle, and 
wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section.
the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A, and 
wherein said second depression section is adjacent and located distally said first depression section.
In an analogous echogenic medical device field of endeavor, Hoyns teaches a medical needle (needle, col. 4, lines 13-24, Fig. 1A, #10) comprising a longitudinal body (shaft, col. 4, lines 20-24, Fig. 1A, #11) extending between a distal end (left end of Fig. 1A: col. 4, line 20, “forward end of the shaft #11 is formed into a sharpened cutting surface #12”) and a proximal end (right end of Fig. 1A) along a longitudinal axis A (longitudinal axis, col. 4, lines 32-33, Fig. 1A, col. 5, line 39, Fig. 4, #30), an outer surface of the needle includes a plurality of concave echogenic ultrasonic reflector depressions (depressions, col. 4, lines 25-44, Fig. 1A, #14 #14a #14b) formed along at least a portion of a length of the needle to enhance the visibility of the needle under ultrasound guidance (col. 1, lines 7-21, “medical device…which is echogenically enhanced to improve its visibility under ultrasound … medical devices which are advantageously guided under ultrasound visualization”) by scattering and reflecting back toward a transducer sound waves incident thereon (col. 4, lines 45-54, “depression #14 are arranged to reflect an incident ultrasound beam back along the same line as the incident beam … ultrasound is a longitudinal wave and may be considered as an infinite number of vectors perpendicular to the wave front”), a row of said depressions are evenly distributed around the entire circumference of a circular cylindrical section of the needle, said circular cylindrical section having depressions around the entire circumference is a depression section (col. 4, lines 25-26, “forward end of the shaft has a matrix #13 of depressions #14 formed around its circumference”; Figs. 1A and 8), wherein
the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions (maximal width of a depression in a plane 
straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13 (straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle, as shown in Fig. 1A, wherein a separation angle is interpreted in light of the instant specification [instant Fig. 8 and instant PGPUB ¶ 0043]; see annotations in first annotated Fig. 8 below).
adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13 (circular cylindrical section having diamond depressions and circular cylindrical section having square depressions are off-set in relation to each other by an off-set angle being half the separation angle, as shown in Fig. 1A, wherein an off-set angle and the separation angle are interpreted in light of the instant specification [instant Fig. 8 and instant PGPUB ¶ 0043]; see annotations in second annotated Fig. 8 below).
adjacent depression sections (circular cylindrical section having diamond depressions and circular cylindrical section having square depressions, Figs. 1A and 8) are off-set in relation to each other by an off-set angle (discussed above in claim 8; see off-set angle in second annotated Fig. 8 below), and 
wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section (the most distal parts of diamond depressions in a circular cylindrical section having diamond depressions are interleaved in relation to the most proximal parts of square depressions in an adjacent circular cylindrical section having square 
the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A (the most distal parts of diamond depressions in a circular cylindrical section having diamond depressions are located distally of the most proximal parts of square depressions in an adjacent circular cylindrical section having square depressions by a predetermined distance along the longitudinal axis, as shown in Figs. 1A and 8), and 
wherein said second depression section is adjacent and located distally said first depression section (said circular cylindrical section having square depressions is adjacent and located distally of said circular cylindrical section having diamond depressions, as shown in Figs. 1A and 8).

    PNG
    media_image1.png
    943
    1352
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    943
    1352
    media_image2.png
    Greyscale

First and Second Annotated Fig. 8 of Hoyns
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical needle as made obvious by Cosman in view of Quearry and Crisman such that [6] the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions; or [7] straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13; and/or [8] adjacent depression sections are off-set in relation to each other by an off-set angle being half , since a pattern of depressions separated, off-set, interleaved, and spaced apart as such was known in the art as taught by Hoyns; and since it would have been well within the skill of one of ordinary skill in the art to customize how depressions are separated, off-set, interleaved, and spaced apart according to factors such as size of the depressions, diameter/circumference of the needle, desired level of ultrasonic visibility, and specific medical procedure.  The motivation would have been to improve a medical device’s visibility under ultrasound in order to advantageously guide the medical device under ultrasound visualization (Hoyns, col. 1, lines 7-21), and there was reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1-4, see Figs. 8E and 9E of Kuracina (US 2017/0224376).

    PNG
    media_image3.png
    389
    785
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    397
    790
    media_image4.png
    Greyscale

Regarding claim(s) 1, see Fig. 1 of Sato (JP 2010-194013), wherein wall surface 15B appears to be a part of a cylindrical or a conical surface.

    PNG
    media_image5.png
    644
    856
    media_image5.png
    Greyscale

Regarding claim(s) 1, Park (KR 10-1049672) teaches an inclination angle a being 30 degrees (Fig. 6ii, “ultrasonic reflection groove #110 composed of an ultrasonic passing surface #109 having an inclination angle of 30 degrees and…is suitable at a needle inclination angle of 45 degrees to 75 degrees”).  Park further teaches motivations for inclining an echogenic ultrasonic reflector depression and reducing a shadow area to accommodate various angles of a medical device with respect to an ultrasound probe during an ultrasound guided procedure.
Regarding claim(s) 1, Mitchell (US 2011/0160592) teaches an inclination angle a being 25 degrees (¶ 0127, Figs. 11 and 14, wherein Angle α of 65° and Angle β of 25° gives an inclination angle of 25°) or 30 degrees (¶ 0094-0101, Fig. 2).
Regarding claim(s) 1, Fulton, III (US 6,053,870) teaches an inclination angle a being 15 degrees (col. 4, line 2; Figs. 3-4) or 30 degrees or 45 degrees (col. 4, line 2).
Regarding claim(s) 5, Nguyen et al. (US 2017/0043100) teaches that the number of depressions of one depression section is five, six, seven or eight (eight, Fig. 1D).
Regarding claim(s) 9, McIntosh (US 2013/0023802) teaches in at least Figs. 1-2 that adjacent depression sections are off-set in relation to each other by an off-set angle, and wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section (¶ 0045, "indentations may be defined in a predetermined pattern upon the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793